Citation Nr: 0924791	
Decision Date: 07/01/09    Archive Date: 07/14/09

DOCKET NO.  06-39 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

V. Chiappetta, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from September 1972 to August 1979.  

This matter is before the Board of Veterans' Appeals (the 
Board) on appeal of a February 2006 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Houston, Texas which denied the Veteran's service 
connection claim for sleep apnea.  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge in San Antonio, 
Texas in August 2008.  A transcript of the hearing has been 
associated with the Veteran's VA claims folder.

At the August 2008 hearing, the Veteran submitted additional 
evidence directly to the Board, accompanied by a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304 (2008).  

In December 2008, the Board remanded this case to the AOJ for 
further evidentiary development.  Such was achieved, and the 
AOJ readjudicated the Veteran's claim in an April 2009 
supplemental statement of the case (SSOC).  The Veteran's 
claims file has been returned to the Board for further 
appellate review. 


FINDING OF FACT

The evidence of record indicates that the Veteran's currently 
diagnosed sleep apnea is related to his military service.




CONCLUSION OF LAW

Resolving the benefit of the doubt in the Veteran's favor, 
the Veteran's sleep apnea was incurred in military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran claims entitlement to service connection for 
sleep apnea.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.

Stegall concerns

As was alluded to in the Introduction, the Board remanded 
this case in December 2008.  In essence, the Board instructed 
the AOJ to contact the Veteran and request that he provide 
the contact information for all health care providers who 
have treated him for sleep apnea.  The AOJ was instructed to 
attempt to obtain any identified health records and 
incorporate them in the Veteran's claims folder.  In 
addition, the Board instructed the AOJ to schedule the 
Veteran for a VA examination to determine the nature and 
etiology of the Veteran's sleep apnea.  The AOJ was then to 
readjudicate the Veteran's claim.   

In a February 4, 2009 letter to the Veteran, the AOJ 
requested the names and addresses of all health care 
providers who treated the Veteran for sleep apnea.  The 
Veteran failed to respond to this letter.

The AOJ also scheduled the Veteran for a VA examination, 
which was administered on March 12, 2009.  The AOJ then 
denied the Veteran's claim in the above-referenced April 2009 
SSOC.  

Thus, the Board's remand instructions have been complied 
with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) 
[where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance].

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  

A VCAA notice letter was sent to the Veteran regarding his 
service connection claim in October 2005.  This letter 
appears to be adequate.  The Board need not, however, discuss 
in detail the sufficiency of this VCAA notice letter in light 
of the fact that the Board is granting the claim.  Any 
potential error on the part of VA in complying with the 
provisions of the VCAA has essentially been rendered moot by 
the Board's grant of the benefit sought on appeal.

The Board also notes the Veteran has been provided notice 
regarding degree of disability and effective date as required 
by the decision of the United States Court of Appeals for 
Veterans Claims (the Court) in Dingess v. Nicholson, 
19 Vet. App. 473 (2006) in a March 2006 letter.  As discussed 
in detail below, the Board is granting the Veteran's claim.  
It is not the Board's responsibility to assign a disability 
rating or an effective date in the first instance.  The Board 
is confident that if required, the Veteran will be afforded 
any additional appropriate notice needed under Dingess.  

Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.


Relevant law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(d) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Continuity of symptomatology

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of an evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2008).

When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  See 38 C.F.R. 
§ 3.303(b) (2008); see also Savage v. Gober, 10 Vet. App. 
488, 495-496 (1997). 
In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court 
stated that in Savage it had clearly held that 38 C.F.R. § 
3.303 does not relieve the claimant of his burden of 
providing a medical nexus.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is 
an 'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

Initial matter - missing service records

The Board notes that the Veteran's service treatment records 
are missing.             See the September 24, 2007 Formal 
Finding on the Unavailability of Service Medical Records.  
The Court has held that in cases where records once in the 
hands of the Government are lost, the Board has a heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit-of-the-doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board's 
analysis of the Veteran's claim has been undertaken with this 
heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases 
the Board's obligation to evaluate and discuss in its 
decision all of the evidence that may be favorable to the 
Veteran.     See Russo v. Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See 
Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the 
Court declined to apply an "adverse presumption" where 
records have been lost or destroyed while in Government 
control which would have required VA to disprove a claimant's 
allegation of injury or disease in service in these 
particular cases].

Discussion

In essence, the Veteran contends that his currently diagnosed 
sleep apnea is related to his active duty military service.  

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of disease or injury; 
and (3) medical nexus.  See Hickson, supra.

In this case, it is undisputed that the Veteran currently has 
"severe obstructive sleep apnea," as evidenced in the 
Veteran's March 2009 VA examination report.  Accordingly, 
Hickson element (1), current disability, is satisfied.

With respect to Hickson element (2), in-service disease, the 
Veteran contends that his sleep apnea originated between 1973 
and 1975 while serving on board the U.S.S. Parsons.  See the 
August 2008 hearing transcript, page 5.  More specifically, 
the Veteran reports that, while aboard, he went to sick bay 
to see the chief corpsman about a "snoring problem" and 
trouble sleeping.  See the Veteran's September 2005 Statement 
in Support of Claim.  Additionally, the Veteran submitted a 
statement from his wife dated August 23, 2008, who asserted 
that she noticed that the Veteran stopped breathing "many 
times during the night" during his active duty period, and 
that "[y]ou can hear the choking where he is trying to catch 
his breath."  See the August 23, 2008 statement from the 
Veteran's wife.  [The Board notes in passing that the Veteran 
and his wife were married during the Veteran's active duty 
military service.]

The Board recognizes that lay testimony is competent if it is 
limited to matters that the witness has actually observed and 
is within the realm of the witness' personal knowledge.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994); see also 38 C.F.R. § 
3.159(a)(2) [Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person].  In this connection, the Veteran 
is certainly competent to testify about his in-service 
experiences, to include whether he snored loudly and slept 
poorly in-service, and whether he received subsequent in-
service medical treatment to help him sleep better.  
Likewise, the Veteran's wife is competent to testify about 
her observations of the Veteran's sleeping habits at night.  

Crucially, there is no evidence of record contrary to these 
observations.  
The Veteran's service treatment records are missing through 
no fault of his.  Accordingly, the Board finds the 
contentions of the Veteran and his wife to be credible.

In light of this competent lay testimony, and the crucial 
absence of evidence to the contrary, the Board resolves all 
doubt in favor the Veteran and concludes that the Veteran 
experienced sleeping problems in-service.  Hickson element 
(2) is therefore satisfied as well.  

With respect to Hickson element (3), the question presented 
in this case, i.e. the relationship, if any, between the 
Veteran's current sleep apnea and his military service, is 
essentially medical in nature.  

The record contains no medical opinion linking the Veteran's 
current sleep apnea with his in-service sleep problems noted 
above.  However, after reviewing the file, the Board believes 
that service connection may be granted based on continuity of 
symptomatology.  See 38 C.F.R. § 3.303(b), discussed above.

The opinion of the March 2009 VA examiner found no evidence 
of any congenital defect.  Although the examiner indicated 
that attempting to opine whether the Veteran's sleep apnea 
was incurred in service would be a "resort to speculation" 
on account of the Veteran's missing service treatment 
records, the examiner did conclude that "his underlying 
cause [of sleep apnea] was persistent morbid obesity."  See 
the March 2009 VA examiner's report, page 2.  Notably, the 
Veteran specifically reported to the VA examiner that he was 
obese during his active duty military service.  See the March 
2009 VA examiner's report, page 1.  

There is no medical evidence of record contradicting the 
Veteran's assertion that his obesity and sleeping problems 
have persisted since his active duty service.  Rather, the 
medical evidence that does exist of record corroborates the 
Veteran's statements.  In 1992, Dr. M.W.W. characterized the 
Veteran's sleep apnea as "severe," noting that the Veteran 
was 5'7" tall, weighing 218 pounds.                   See 
the September 1992 private report of Dr. M.W.W.  The Veteran 
subsequently underwent two corrective surgeries to remedy his 
sleeping disorder.  However, despite these surgeries, a sleep 
study performed in 2005 continued to show evidence of severe 
obstructive sleep apnea.  See the July 9, 2005 Sleep 
Evaluation by J.C.C., M.D.  At this time, the Veteran weighed 
256 pounds.  Indeed, the March 2009 VA examiner noted that 
the Veteran has been in the "250 pound range for several 
years," and was "advised to reduce his weight to ideal body 
weight by his physician in the sleep medicine clinic . . . 
but has been unable to do so."  

Crucially, the Veteran's wife has specifically noted that 
"[d]uring his active duty period and until now I have 
experienced my husband to stop breathing too many times 
during the night.  This goes on all the time."  See the 
August 23, 2008 statement of the Veteran's wife.  Similarly, 
the Veteran has also contended that he has experienced 
difficulty sleeping since service, which continues to this 
day.             See the August 2008 hearing transcript, page 
10.  Indeed, the March 2009 VA examiner did not indicate any 
improvement in the Veteran's sleep apnea over the years, but 
rather continued to characterize the disability as 
"severe."  The Board has no reason to doubt the Veteran's 
assertions that he has experienced sleeping problems 
associated with his obesity on a regular basis since leaving 
military service.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994); Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  

The record on appeal is far from clear.  There is a 
noticeable gap in recorded treatment for sleep apnea until 
1992.  However, as here, when there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2008).  
Based on the evidence of record, the Board agrees with the 
Veteran's representative that the benefit-of-the-doubt rule 
is applicable in this case, and finds that continuity of 
symptomatology is established.  Accordingly, Hickson element 
(3), and therefore all elements, has been satisfied.  The 
benefit sought on appeal is allowed.


ORDER

Entitlement to service connection for sleep apnea is granted.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


